DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first plurality of lugs collapsing upward into respective recesses” must be shown or the feature(s) canceled from the claim(s) (see claims 1, 17.  The lug themselves are not shown to extend into a recess.  Rather, the lugs push upwards on the second midsole, which extends upwards into the recess.  The lugs are in fact blocked by the second midsole from entering the recess and there is no indication that the second midsole includes a through hole to permit any part of the lugs to enter the recess. The examiner has interpreted this phrase to mean that the lugs move upwards toward the recess.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities: Paragraph 32, lines 6-7 recites “the second sidewall 42 can include in outwardly extending flange 46” which should be “the second sidewall 42 can include an outwardly extending flange 46”.  Paragraph 35 line 14 recites “These bottom wall 65 . . .” which should be “The bottom wall 675 . . .”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 11 recites “about 35-45 Asker C, inclusive”.  It is unclear what is considered “about” 35-45 Asker C.  Does this include 30, 50 Asker C?  The specification does not provide a specific definition for the term.  Furthermore, the use of “inclusive” creates confusion.  The claim language already recites “about” and then a range.  The use of “inclusive” makes it appear as though without such language that “about” 35-45 would not include both 35 and 45 which does not make sense.  
Claim 1 line 6 recites the term “generally” which has been found to be indefinite, as it is unclear how “generally planar” the first lower surface must be to be included or excluded by the claim and the specification does not provide a specific definition for the term.  Therefore, the metes and bounds of the claim cannot be ascertained.
Claim 3 recites “substantially” uniform thickness.  It is unclear how “uniform” the thickness must be to be considered “substantially uniform” and the specification does not provide a specific definition for the term. Can the thickness vary from 0.5 mm to 1.0 mm?  Can the thickness vary from 0.5 mm to 3.0 mm or does the requirement mean the thickness can very only a small amount, from 0.5 mm to 0.6 mm? Therefore, the metes and bounds of the claim cannot be ascertained.

Claim 9 recites “to conceal the upper there”.  It is unclear what is meant by this phrase.  To what is “there” referring?  The examiner believes this should read “to conceal the portion of the upper”.
Claim 10 recites “disposed in lattice array” which does not appear to make grammatical sense.  The examiner believes this should be “disposed in a lattice array”. 
Claim 11 recites “an underfoot terrain feature is absorbed” in line 21 which creates confusion as to whether the claim is an apparatus or method claim.  It is unclear as to when infringement would occur.  The examiner respectfully suggests amending the claim to “an underfoot terrain feature is configured to be absorbed”.
Claim 12 line 2 recites “about 50-60 Asker C, inclusive”.  It is unclear what is considered “about” 50-60 Asker C.  Does this include 45, 62 Asker C?  The specification does not provide a specific definition for the term.  Furthermore, the use of “inclusive” creates confusion.  The claim language already recites “about” and then a range.  The use of “inclusive” makes it appear as though without such language that “about” 50-60 would not include both 50 and 60 which does not make sense. 
Claim 12 line 3 recites “about 35-45 Asker C, inclusive”.  It is unclear what is considered “about” 35-45 Asker C.  Does this include 30, 50 Asker C?  The specification does not provide a specific definition for the term.  Furthermore, the use of “inclusive” creates confusion.  The claim language already recites “about” and then a range.  The 
Claim 14 recites “disposed in lattice array” which does not appear to make grammatical sense.  The examiner believes this should be “disposed in a lattice array”. 
Claim 16 recites “the a first lug” in line 2 which the examiner believes should be “[[the]] a first lug”.  
Claim 17 line 4 recites “about 50-60 Asker C, inclusive”.  It is unclear what is considered “about” 50-60 Asker C.  Does this include 45, 62 Asker C?  The specification does not provide a specific definition for the term.  Furthermore, the use of “inclusive” creates confusion.  The claim language already recites “about” and then a range.  The use of “inclusive” makes it appear as though without such language that “about” 50-60 would not include both 50 and 60 which does not make sense. 
Claim 17 line 8 recites “about 35-45 Asker C, inclusive”.  It is unclear what is considered “about” 35-45 Asker C.  Does this include 30, 50 Asker C?  The specification does not provide a specific definition for the term.  Furthermore, the use of “inclusive” creates confusion.  The claim language already recites “about” and then a range.  The use of “inclusive” makes it appear as though without such language that “about” 35-45 would not include both 35 and 45 which does not make sense.  
Claim 18 recites “the underfoot terrain feature is absorbed” in line 23 which creates confusion as to whether the claim is an apparatus or method claim.  It is unclear as to when infringement would occur.  The examiner respectfully suggests amending the claim to “the underfoot terrain feature is configured to be absorbed”.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inohara (US 4236326) in view of Kajiwara et al. (US 20200093218) and Fujita et al. (US 20190231026).
Regarding claim 1, Inohara describes a footwear construction (see Fig. 1) comprising: a first midsole platform (interlayer sole 2) including a first upper surface (see annotated Fig. 3), the first midsole platform having a generally planar first lower surface (see annotated Fig. 3), the first upstanding midsole wall being exposed to the environment (see Fig. 1); a second midsole platform (interlayer body 3) disposed below the first midsole platform (2) and including a second sidewall (see Fig. 3)  that is exposed to the environment below the first sidewall, the second midsole platform (3) having a second upper surface (see annotated Fig. 3) defining a plurality of recesses (grooves 4) arranged in an array, each of the recesses bounded by at least one pillar 
Inohara does not explicitly describe the at least one recess bottom wall disposed greater than 1.0 mm below the first lower surface. 

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the grooves to be at least 1.0 mm thick in order to permit air to flow uninterrupted and to permit an adequate moderation of the compressive forces. 
Inohara does not explicitly describe the first upper surface bounded at least partially by a first upstanding midsole wall extending around a perimeter of the first midsole platform and approximating a shape of a wearer's foot, the second midsole platform including a second lower surface transitioning to the second sidewall at a second radiused corner, an outsole upstanding cup wall that is joined with the second radiused corner of the second sidewall and extends upwardly to conceal the second radiused corner from the environment while leaving a portion of the second sidewall exposed between the first upstanding midsole sidewall and the outsole upstanding cup wall.
In related art for footwear, Kajiwara describes the first upper surface bounded at least partially by a first upstanding midsole wall (see annotated Fig. 7 below) extending around a perimeter of the first midsole platform and approximating a shape of a wearer's foot (see Fig. 2, interpreted as outlining a heel, forefoot, midfoot of a foot-shape), the second midsole platform including a second lower surface  (see annotated Fig. 7) transitioning to the second sidewall at a second radiused corner (see annotated Fig. 7), an outsole upstanding cup wall (see annotated Fig. 7) that is joined with the second radiused corner of the second sidewall and extends upwardly to conceal the 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sole structure of Inohara to include the cupped structure of Kajiwara in order to permit the user to have more control when moving laterally.  As the Inohara patent describes that the shoe is a “sport shoe” it makes sense that a wearer would be using the shoe in sports and would likely require increased control for cutting and changing directions.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the outsole to cover a portion of the lower midsole as in Kajiwara in order to provide some protection to the lower midsole.  
Inohara does not explicitly describe the first midsole platform constructed from a first material having a durometer of about 50-60 Asker C, inclusive, the second midsole platform constructed from a second material, different from the first material, and having a durometer of about 35-45 Asker C, inclusive.
In related art for athletic footwear, Fujita describes a similar article that includes the first midsole platform (shock absorbing member N) constructed from a first material having a durometer of about 50-60 Asker C, inclusive (Asker C from 46-65, para. 0147), the second midsole platform (soft member S) constructed from a second material, different from the first material, and having a durometer of about 35-45 Asker C (Asker C 20-45, para. 0148), inclusive.



    PNG
    media_image1.png
    546
    942
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    870
    media_image2.png
    Greyscale

Regarding claim 2, the footwear of Inohara as modified include wherein a first lug of the first plurality of lugs overlaps a first recess of the plurality of recesses and a first pillar wall of the at least one pillar wall disposed above the first lug (see annotated Fig. 3 above, portion of the lug extends over the recessed areas and pillars).  
Regarding claim 3, the footwear of Inohara as modified includes wherein the outsole base is joined with the second lower surface of the second midsole platform (3), the outsole base being of a substantially uniform thickness (is substantially uniform thickness), under the second lower surface of the second midsole platform (3), wherein the outsole base is configured to flex and deflect upward when the first plurality of lugs engages the underfoot terrain feature (outsole is of rubber or polyurethane is fully capable of flexing as claimed). 
Inohara does not explicitly describe the thickness of the outsole base being of 0.5 mm to 3.0 mm, inclusive.

Regarding claim 4, the footwear of Inohara as modified includes wherein the plurality of recesses are a plurality of polygonal shaped recesses (are polygonal in shape).  
Regarding claim 5, the footwear of Inohara as modified include wherein the second sidewall of the second midsole platform includes an outward extending flange (see annotated Fig. 7 Kajiwara), wherein the outsole upstanding cup wall includes an upper edge (see annotated Fig. 7 Kajiwara), wherein the outward extending flange extends adjacent and over the upper edge, away from a longitudinal axis of the second midsole platform (see Fig. 7), wherein the outward extending flange is the portion of the second sidewall exposed between the first upstanding midsole sidewall and the outsole upstanding cup wall (see annotated Fig. 7 above, the flange extends between the outsole and the first midsole).  
Regarding claim 6, the footwear of Inohara as modified includes wherein the second radiused corner is disposed below the outward extending flange (is disposed below the flange, see annotated Fig. 7 above, Kajiwara).  
Regarding claim 7, the footwear of Inohara as modified includes wherein the second midsole platform includes a secondary perimeter wall (see annotated Fig. 7, Kajiwara) that extends upward from the second midsole platform to form a secondary 
Regarding claim 8, the footwear of Inohara as modified includes wherein the second sidewall of the second midsole platform includes an outward extending flange (see annotated Fig. 7 above), wherein the outward extending flange is disposed at least partially above the secondary recess (see annotated Fig. 7 above, lip extends above the secondary recess).  
Regarding claim 9, the footwear of Inohara as modified describes the limitations of claim 9, but does not explicitly describe wherein the first midsole upstanding cup wall extends upward along the at least a portion of the upper to conceal the upper there.
In related art, Fujita describes a similar article in which the first midsole (midsole N) extends along at least a portion of the upper (upper 2, Fig. 8C) to conceal the upper there.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Inohara to cover a portion of the upper as shown in Fujita in order to protect the junction between the upper midsole and the upper and to provide abrasion resistance in that particular area.
Regarding claim 10, the footwear of Inohara as modified describes the limitations of claim 10 but does not explicitly describe wherein the plurality of recesses are polygonal recesses disposed in lattice array.
The embodiment of Fig. 12 depicts an arrangement such that the grooves 8 are arranged in a lattice array.


Regarding claim 11, Inohara includes a footwear construction (see Fig. 1) comprising: a first midsole platform (interlayer sole 2) constructed from a first material having a first durometer (materials of interlayer sole 2 and body 3 may be the same or difference, col. 2, ll. 45-46), the first midsole platform (2) including a first lower surface opposite the first upper surface (see annotated Fig. 3 above); 
a second midsole platform (interlayer sole 2) constructed of a second material (materials of interlayer sole 2 and body 3 may be the same or difference, col. 2, ll. 45-46), the second midsole platform having a second sidewall (see annotated Fig. 3 above) that transitions between a second upper surface and a second lower surface (see annotated Fig. 3 above), the second upper surface defining a plurality of recesses (grooves 4) arranged in an array, the array including a plurality of pillar walls (projections 6) with upper pillar surfaces bonded (bonded, col. 3, ll. 18-21) to the first lower surface (see annotated Fig. 3 above);
an outsole (ground sole 1) disposed below the second lower surface, the outsole including an outsole upper surface (see annotated Fig. 3), the outsole including a plurality of lugs (see annotated Fig. 3 above)  extending downward from an outsole lower surface (see annotated Fig. 3 above); and 

whereby an underfoot terrain feature is absorbed at least partially via the plurality of lugs interfacing with the second midsole platform to thereby enhance traction of the footwear (footwear is described and including sponge and air reliance to provide absorption to load, and therefore is fully capable of performing as claimed, col. 4, ll. 57-62). 
Inohara does not explicitly describe the first midsole platform including a first upward extending cup wall that extends upward from a first upper surface, an outsole upstanding cup wall that extends upward along a first portion of the second sidewall to conceal the first portion of the second sidewall and prevent the first portion from being abraded and damaged, the outsole upstanding cup wall terminating short of a second portion of the second sidewall so the second portion is exposed to the environment between the first upward extending cup wall and the outsole upstanding cup wall.
In related art for footwear, Kajiwara describes describe the first midsole platform including a first upward extending cup wall (see annotated Fig. 7 below) that extends upward from a first upper surface, an outsole upstanding cup wall (see annotated Fig. 7 below) that extends upward along a first portion of the second sidewall to conceal the first portion of the second sidewall and prevent the first portion from being abraded and damaged (extends upwards over a portion of the sidewall, see annotated Fig. 7 below), the outsole upstanding cup wall terminating short of a second portion of the second sidewall (see annotated Fig. 7 below) so the second portion is exposed to the 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sole structure of Inohara to include the cupped structure of Kajiwara in order to permit the user to have more control when moving laterally.  As the Inohara patent describes that the shoe is a “sport shoe” it makes sense that a wearer would be using the shoe in sports and would likely require increased control for cutting and changing directions.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the outsole to cover a portion of the lower midsole as in Kajiwara in order to provide some protection to the lower midsole.  
Inohara does not explicitly describe the second midsole having a second durometer, less than the first durometer, so that the second midsole platform is softer than the first midsole platform, although Inohara does describe that different materials may be used. 
In related art for athletic footwear, Fujita describes a similar article that includes the first midsole platform constructed from a first material having a durometer of about Asker C from 46-65 (para. 0147), the second midsole platform (soft member S) constructed from a second material, different from the first material, and having a durometer of Asker C 20-45 (para. 0148) such that the second durometer is less than the first durometer.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of Inohara to be the same as 

    PNG
    media_image3.png
    509
    1091
    media_image3.png
    Greyscale

Regarding claim 12, the footwear of Inohara as modified includes wherein the first durometer is about 50-60 Asker C, inclusive (Fujita, Asker C 46-65, para. 0147), wherein the second durometer is about 35-45 Asker C, inclusive (Fujita, Asker C 20-45, para. 0148).  
Regarding claim 13, the footwear of Inohara as modified includes wherein the outsole upstanding cup wall surrounds the second sidewall of the second midsole platform (see annotated Fig. 7 above) so as to control a lateral and expansive movement of the second material when a lug of the plurality of lugs is pushed upward toward the second material due to the lug's engagement with the underfoot terrain 
Regarding claim 14, the footwear of Inohara as modified describes the limitations of claim 10 but does not explicitly describe wherein the plurality of recesses are polygonal recesses disposed in lattice array.
The embodiment of Fig. 12 depicts an arrangement such that the grooves 8 are arranged in a lattice array.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the arrangement of Fig. 3 to include the structure of Fig. 12 in order to permit additional air to be permitted to flow through the footwear thereby increasing the absorption capabilities of the footwear. 
Regarding claim 15, the footwear of Inohara as modified includes wherein the second sidewall of the second midsole platform includes an outward extending flange (see annotated Fig. 7 above), wherein the outsole upstanding cup wall includes an upper edge (see annotated Fig. 7 above), wherein the outward extending flange extends adjacent and over the upper edge (see annotated Fig. 7 above), wherein the outward extending flange is the second portion of the second sidewall exposed between the first upstanding midsole sidewall and the outsole upstanding cup wall (see annotated Fig. 7 above).  
Regarding claim 16, the footwear of Inohara as modified includes wherein the a first lug of the plurality of lugs is aligned with a respective recess of the plurality of recesses (see annotated Fig. 3 above), wherein a second lug of the plurality of lugs is 
Regarding claim 17, the footwear of Inohara as modified includes wherein the outsole (1) is configured so that the first lug collapses upwardly into the respective recess when the first lug engages the underfoot terrain feature, wherein the second lug is compressed between the underfoot terrain feature and the at least one pillar wall (6) above a respective lug of the plurality of lugs when the plurality of lugs engage the underfoot terrain feature (footwear is described and including sponge and air reliance to provide absorption to load, and therefore is fully capable of performing as claimed, col. 4, ll. 57-62).  

Regarding claim 18, Inohara describes a footwear construction (see Fig. 1) comprising: an upper (upper B); a first midsole platform (interlayer sole 2) below the upper (B), the first midsole platform (2) including a first lower surface opposite the first upper surface (see annotated Fig. 3 above); the second midsole platform (interlayer body 3) having a second sidewall (see annotated Fig. 3 above) that transitions between a second upper surface and a second lower surface (see annotated Fig. 3 above); an outsole (ground sole 1) disposed below the second lower surface, the outsole including an outsole upper surface (see annotated Fig. 3 above) the outsole including a plurality of lugs (see annotated Fig. 3 above) extending downward from an outsole lower surface (see annotated Fig. 3 above), whereby the underfoot terrain feature is absorbed at least partially via the plurality of lugs interfacing with the second midsole platform to thereby enhance traction of the footwear (footwear is described and including sponge and air 
 
The footwear of Inohara does not explicitly describe the first midsole platform including a first upward extending cup wall that extends upward from a first upper surface, an outsole upstanding cup wall that extends upward along a first portion of the second sidewall to conceal the first portion of the second sidewall and prevent the first portion from being abraded and damaged, ,the outsole upstanding cup wall terminating short of a second portion of the second sidewall so the second portion is exposed to the environment between the first upward extending cup wall and the outsole upstanding cup wall, wherein the outsole upstanding cup wall surrounds the second sidewall of the second midsole platform so as to control a lateral and expansive movement of the second midsole platform when a lug of the plurality of lugs is pushed upward toward the second midsole platform due to the lug's engagement with an underfoot terrain feature.
In related art for footwear, Kajiwara describes the first midsole platform including a first upward extending cup wall (see annotated Fig. 7 above) that extends upward from a first upper surface, an outsole upstanding cup wall (see annotated Fig. 7 above) that extends upward along a first portion of the second sidewall (extends over a portion of the sidewall, see Fig. 7) to conceal the first portion of the second sidewall and prevent the first portion from being abraded and damaged (this is a recitation of intended use, the outsole portion is fully capable of preventing damage), the outsole upstanding cup wall terminating short of a second portion of the second sidewall (see 
wherein the outsole upstanding cup wall surrounds the second sidewall of the second midsole platform so as to control a lateral and expansive movement of the second midsole platform when a lug of the plurality of lugs is pushed upward toward the second midsole platform due to the lug's engagement with an underfoot terrain feature (this is a recitation of intended use, or to as why the structure is in place, the structure as modified is fully capable of performing this function).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the sole structure of Inohara to include the cupped structure of Kajiwara in order to permit the user to have more control when moving laterally.  As the Inohara patent describes that the shoe is a “sport shoe” it makes sense that a wearer would be using the shoe in sports and would likely require increased control for cutting and changing directions.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the outsole to cover a portion of the lower midsole as in Kajiwara in order to provide some protection to the lower midsole.  
Inohara does not explicitly describe the first midsole platform constructed from a first material having a durometer of about 50-60 Asker C, inclusive, the second midsole platform constructed from a second material, different from the first material, and having a durometer of about 35-45 Asker C, inclusive and to have a portion of the upper concealed by the first midsole.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of Inohara to be the same as in Fujita in order to permit additional shock absorption (para. 0045, Fujita), while also maintaining the structure of the footwear by having an upper midsole with a higher Asker C value to assist in controlling the deformation of the lower Asker C lower midsole (para. 0196) and furthermore to select the particular Asker C within the claimed range to adjust for the particular properties desired by the user and to cover a portion of the upper as shown in Fujita in order to protect the junction between the upper midsole and the upper and to provide abrasion resistance in that particular area.
Regarding claim 19 the footwear of Inohara as modified includes wherein the second sidewall of the second midsole platform includes an outward extending flange (see annotated Fig. 7 above), wherein the outsole upstanding cup wall includes an upper edge (see annotated Fig. 7 above), wherein the outward extending flange extends adjacent and over the upper edge (see annotated Fig. 7 above), wherein the outward extending flange is the second portion of the second sidewall exposed between 
Regarding claim 20, the footwear of Inohara as modified includes wherein the second upper surface defines a plurality of recesses (grooves 4) arranged in an array, the array including a plurality of pillar walls (protrusions 6) with upper pillar surfaces bonded to the first lower surface of the first midsole platform (bonded, col. 3, ll. 18-21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references are cited that include harder upper midsoles than lower midsoles, a “wrapped” configuration of midsoles and outsoles, as well as many with depressions, recesses, or grooves along a top or bottom surface.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK J. LYNCH/Examiner, Art Unit 3732        

/ALISSA L HOEY/Primary Examiner, Art Unit 3732